 
 
I 
112th CONGRESS
1st Session
H. R. 3673 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2011 
Mr. Coffman of Colorado introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Government Reform and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit an increase in the compensation of Members of Congress from taking effect unless Congress consents to the increase by concurrent resolution. 
 
 
1.Prohibiting increase in Member salaries without consent of Congress 
(a)Consent of CongressSection 601(a)(2) of the Legislative Reorganization Act of 946 (2 U.S.C. 31(2)) is amended— 
(1)in subparagraph (A), by striking Subject to subparagraph (B) and inserting Subject to subparagraphs (B) and (C); and 
(2)by adding at the end the following new subparagraph: 
 
(C)A percentage adjustment under subparagraph (A) may not take effect with respect to a calendar year unless, before January 1 of the year, Congress by concurrent resolution agrees that the percentage adjustment shall take effect. Each House shall vote on the adoption of such a concurrent resolution by a roll call vote.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to 2012 and each succeeding year.  
 
